People v Steele (2019 NY Slip Op 00497)





People v Steele


2019 NY Slip Op 00497


Decided on January 24, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 24, 2019

108396

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vJEFFREY STEELE, Appellant.

Calendar Date: January 4, 2019

Before: Garry, P.J., Egan Jr., Mulvey, Devine and Pritzker, JJ.


Brian M. Callahan, Albany, for appellant.
Robert M. Carney, District Attorney, Schenectady (Peter H. Willis of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Schenectady County (Sypnewski, J.), rendered October 23, 2015, convicting defendant upon his plea of guilty of the crime of manslaughter in the first degree.
Defendant pleaded guilty to the reduced charge of manslaughter in the first degree and waived his right to appeal. County Court sentenced defendant, in accordance with the terms of the plea agreement, to a prison term of 25 years, followed by five years of postrelease supervision. Defendant appeals.
Defendant's sole contention on appeal is that the sentence is harsh and excessive given his relative youth, lack of criminal history and history of mental illness. This issue, however, is precluded by the unchallenged appeal waiver (see People v Lopez, 6 NY3d 248, 256 [2006]; People v Gorman, 165 AD3d 1349, 1349 [2018], lv denied ___ NY3d ___ [Dec. 27, 2018]; People v Allen, 165 AD3d 1348, 1348 [2018]).
Garry, P.J., Egan Jr., Mulvey, Devine and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed.